Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The amendment is supported by the original disclosure.
All rejections have been overcome by the amendment.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claim(s) 1 and 20-35 is(are) allowable over the closest prior art: Yin et al. (Appl. Mater. Interfaces 2013, 5, 8423−8429) in view of Bao et al. (US 20140045065).
As to claims 1 and 20-35, Yin (abs., 8423−8429) discloses an in-situ, one-step, self-polymerized electrochemical polymerization that meets the claimed one (in view of instant examples), wherein 2,5-dibromo-3,4-ethylenedioxythiophene (DBEDOT) is polymerized by evaporation of CHCl3 (homogenous) solution of monomer) and heating at 80 °C without catalysts to form electrode, the loading amount of PEDOT is controlled by adjusting the monomer concentration, and PEDOT film composed of nanostructures and obtained without separation.  In light of this, one of ordinary skill in the art would obviously recognize to optimize the polymerization time based on the monomer concentration and desired film thickness. Composite film based on PEDOT can be fabricated on a plastic substrate. The polymerization is facile and conducted at low temperature at low cost, and the resultant PEDOT electrode has superior PV performance. Yin’s one step process does not require removal of reaction by-products.  Yin (preparation of counter electrodes) discloses the solvent of CHCl3 was naturally dried with no extra step of solvent removal, the same process as instant Ex.1 (dried overnight, [0063]).  Yin (preparation of counter °C with no step of removal by-products and solvents.
Yin is silent on the claimed nano particles.
In the same area of endeavor of solar cell electrode, Bao (abs., figures, 7, 43, 46-52, 56, 68, 83, claims 14-18) discloses a nano composite electrode for solar cells includes conducive PEDOT 3D matrix and silicon nanoparticles (SiNPs) encapsulated with PEDOT. The polymerization can be carried out in-situ with monomers onto the surface of nano particles. Nano conductive particles such as graphene can be added into the conductive matrix. Monomer can be homogeneously dispersed around the surface of nano particles via sonification. The resultant 3D nano composite porous framework shows excellent electronic and electrochemical properties.
However, Yin and Bao fails to teach the electrically conductive nanoparticles to be the encapsulated to form PEDOT as claimed in claim 20. Yin and Bao fails to teach the claimed process limitations of claims 1 (“consisting of”) and 23.
Therefore, claims 1 and 20-35 is(are) allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Response to Arguments
The argument for allowance of amended claims has been fully considered and persuasive.   All previous rejections have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE FANG/Primary Examiner, Art Unit 1766